PER CURIAM.
The defendant, Willie Charles Washington, appeals from a conviction of armed robbery, La.R.S. 14:64, for which he was sentenced to thirty (30) years in the state penitentiary.
The defendant perfected no bills of exceptions. We are, therefore, limited on appeal to a review of the pleadings and proceedings for discoverable error. La.C. Cr.P. art. 920; State v. Ash, 257 La. 337, 242 So.2d 535 (1971). We find none.
For the contentions argued on this appeal, his remedy is by appropriate post-conviction proceedings.
The conviction and sentence are affirmed.